A SUPERINTENDENT of school-land, by a written contract without seal, leased to A., in 1824, a part of the land for 10 years. Held, that as the contract was not under seal and was for a longer term than the statute authorised, it did not enable a purchaser of the land in 1830 from the school-commissioner, to sue A. for a breach of the contract. Vide Stat. 1818, p. 301.—1829, p. 120.
The above-named contract did not show in what county the land was situate,—its situation being only stated to be in township 15, range eight; and the declaration contained no averment to supply this defect. Held, that the declaration were it otherwise good, would be objectionable for want of such an averment.
' It was necessary for the declaration in the suit above-named, to state that the lease, (supposing it to be conformable to the statute,) remained uncancelled; and that the trustees of the township had authorised the commissioner to sell the land, and that he had sold it accordingly to the plaintiff. It was also necessary for the declaration to show, that the situation of the land, as to place, was such as to authorise the sale. Vide Stat. supra.—Trustees, &c. v. Miller, 5 Ohio Rep. 184.